EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bowman on 12/9/2021.

The application has been amended as follows: 
IN THE CLAIMSClaim 1 has been deleted and replaced with:
An evase system, comprising a fan, a rectangular duct with squared corners, and an evase device, said evase device comprising: 
	a housing that encompasses a channel that extends in a longitudinal direction from a first side of the housing to a second side of the housing; 
	a first opening, situated at the first side of the housing, configured to receive a flow of a fluid discharged by the fan; 
	a second opening, situated at the second side of the housing, configured to discharge the flow into the duct, wherein the second opening has a rectangular cross-section with rounded corners that abut the squared corners of the duct at a transition between the second opening and the duct such that reverse flow of the fluid at the squared corners of the duct is mitigated, wherein the second opening has a same length and width as a cross-section of the rectangular duct such that a cross-sectional area of the second opening is smaller than a cross-sectional area of the duct by a difference between dimensions of the rounded corners and the squared corners, and the cross-sectional area of the second opening is larger than a cross-sectional area of the first opening such that a cross-sectional area of the channel increases from the first opening to the second opening;
	a central pod that extends from the first opening to the second opening, wherein the central pod operates to reduce impact loss at the second opening.

Claims 4-5 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a system with a evase device widening from a fan to a rectangular duct such that at the duct connection, the evase device and the duct have the same cross-sectional area except for the corners of the evase device which are rounded compared to the squared corners of the duct to mitigate reverse flow was not found in any single piece of art and was not obvious over any reasonable combination of pieces of art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Allen R. B. Schult/Primary Examiner, Art Unit 3762